Case 19-61608-grs           Doc 968      Filed 12/19/20 Entered 12/19/20 09:46:57                      Desc Main
                                         Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In Re:                                                       )                Case No. 19-61608
                                                             )
Americore Holdings, LLC, et al.1                             )                Jointly administered
                                                             )
                           Debtors.                          )                Chapter 11
                                                             )

                           ORDER PARTIALLY GRANTING
               TRUSTEE’S EMERGENCY MOTION TO ENFORCE SALE ORDER

         Upon consideration of the Chapter 11 Trustee’s Emergency Motion to Enforce Sale Order

(“Emergency Motion to Enforce Sale Order” or “Motion”) (Doc. No. 947); and the Court having

jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§ 1334; and consideration of the Motion and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and it appearing that the relief requested in the Motion is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest; and the Trustee having provided

proper and adequate notice of the Motion under the circumstances; and after due deliberation and

good and sufficient cause appearing therefor; it is hereby

    ORDERED:

         1.       The Motion is granted in part but only to the extent provided herein.

         2.       SA Hospital Group LLC (“SA Acquisition”) is hereby ordered and directed to

specifically perform under the terms of the Modified Asset Purchase Agreement and the Trustee


1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
Case 19-61608-grs        Doc 968    Filed 12/19/20 Entered 12/19/20 09:46:57             Desc Main
                                    Document     Page 2 of 2



and SA Acquisition shall close the transaction on or before December 31, 2020, effective January

1, 2021.

       3.      The Trustee shall hold in escrow $500,000 of the closing proceeds. Trustee shall

use her best efforts to assist SA Acquisition to submit a revised Plan of Correction that is accepted

by the Missouri State Board of Nursing by March 15, 2021. This amount shall be released to the

Trustee after acceptance or rejection of the Plan of Correction so long as she has complied with

the provisions of this paragraph.

       4.      The Trustee’s request to forfeit SA Acquisition’s deposit and to award damages is

denied provided that the Trustee may seek forfeiture, damages, and any other rights she has under

the APA or applicable law in the event that SA Acquistion does not comply with the provision set

forth in paragraph #2.

       5.      The Court reserves jurisdiction to supplement, interpret, and enforce this Order.

Agreed Order Tendered By:

/s/ Elizabeth A. Green                                James A. Lodoen, Esq.
Elizabeth A. Green                                    Spencer Fane LLP
Florida Bar No. 0600547                               100 South 5th Street, Suite 2500
egreen@bakerlaw.com                                   Minneapolis, MN 55402-1234
BAKER & HOSTETLER, LLP                                Phone: 612-268-7039
200 S. Orange Avenue                                  Fax: 612-268-7001
Suite 2300                                            E-Mail: jlodoen@spencerfane.com
Orlando, Florida 32801
Telephone: 407-649-4000                               and
Facsimile: 407-841-0168
Attorneys for the Chapter 11 Trustee                  /s/ Chrisandrea L. Turner
                                                      Chrisandrea L. Turner
                                                      STITES & HARBISON, PLLC
                                                      250 West Main Street
                                                      Suite 2300
                                                      Lexington, KY 40507
                                                      Telephone: (859) 226-2300
                                                      E-Mail address: clturner@stites.com
                                                      Attorneys for SA Hospital
                                                      Acquisition Group LLC
